Per Curiam.
This is an action to foreclose the mortgage for $2,500 given by William H. Funk to C. L. Oleson, involved in the case of Smith v. Funk, supra, page 367, 131 N. W. 377. The two cases were tried together, and judgment of foreclosure was rendered in this case, from which defendant Azella F. Smith appealed.
The decision in the other case disposes of appellant’s contentions in this case. As she has no title to the mortgaged property, she is not interested in the validity of the mortgage. It is proper to say, however, that there is no question of the validity of this mortgage in any event: Even if appellant owned the premises, on her own theory she knew of and authorized the giving of the mortgage, and took the benefits. Her claim that it is tainted by usury finds no support in the evidence.
The trial court gave judgment in favor of defendants Laurisch and Dailey against appellant on a note she had given them for legal services, secured by a mortgage on the premises. The evidence supports the conclusion that this note was given for a valuable consideration, and was valid.
Judgment affirmed.